Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA,
-against- : 17 Cr. 611 (AT)
CHRISTOPHER HOWARD,
Defendants.
Xx

 

POST-TRIAL MEMORANDUM OF LAW
IN SUPPORT OF DEFENDANT HOWARD’S
MOTION TO VACATE HIS CONVICTIONS

PRELIMINARY STATEMENT

On March 6, 2019, a jury convicted Defendant Christopher Howard (“Christopher” or
“Defendant”) of each of the three Counts of Superseding Indictment $1 17 Cr. 611 (RWS),
namely, Count One, participating in a racketeering (“RICO”) conspiracy, in violation of 18
USS.C. § 1962(d); Count Two, committing a violent crime (“VICAR”) in violation of 18 U.S.C.
§ 1959(b)(2); and Count Three, brandishing and discharging a firearm in violation of 18 U.S.C.
§§ 924(c)(1)(A) (ii) and (iii). Defendant submits this Memorandum of Law in support of his
motion to vacate his conviction on all Counts, pursuant to Federal Rule of Criminal Procedure 29
(“Rule 29”).

Rule 29 provides that the Court “must enter a judgment of acquittal of any offense for
which the evidence is insufficient to sustain a conviction.” Rule 29(a) (emphasis added).
However, “‘a defendant shoulders a heavy burden in challenging the sufficiency of evidence
supporting a conviction.” United States v. Autuori, 212 F.3d 105, 114 (2d Cir. 2000) (internal

quotation marks and citation omitted); see also United States v. Walker, 142 F.3d 103, 112 (2d
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 2 of 29

Cir. 1998) (same). A District Court may enter a judgment of acquittal on the grounds of
insufficient evidence only if “after viewing the evidence in the light most favorable to the
prosecution and drawing all reasonable inferences in the government's favor, it concludes no
rational trier of fact could have found the defendant guilty beyond a reasonable doubt.” United
States y. Reyes, 302 F.3d 48, 52 (2d Cir. 2002).

As we establish herein, Defendant satisfies the demanding standard under Rule 29
because the government failed to prove beyond a reasonable doubt essential elements under
Counts One and Two of the Indictment. In addition, because the government failed to satisfy its
burden under Counts One and Two, any prosecution under Count Three must collapse.

As to Count One, the “RICO” Count, our Circuit has made clear in United States v.
Vernace, 811 F. 609 (2d Cir. 2016), and its progeny, that, in order to violate RICO “an individual
{must] conduct or conspire to conduct an enterprise by engaging in ‘a pattern of racketeering
activity.” 18 U.S.C. § 1962(c); see id. § 1962(d).” Vernace, 811 F.3d at 616. As the Vernace
court emphasized, “a pattern of racketeering activity involves, at minimum, two predicate
racketeering activities—including, for example, murder, drug trafficking, and illegal gambling—
that occur within ten years of one another. Jd. § 1961(1), (5).” Vernace, at 616 (emphasis added).

Finally, the Circuit in Vernace stressed that:

RICO does not apply to “the perpetrators of isolated’ or ‘sporadic’ criminal

acts.” [citations omitted]... Criminal conduct only “forms a pattern if it embraces
criminal acts that have the same or similar purposes, results, participants, victims,
or methods of commission, or otherwise are interrelated by distinguishing
characteristics and are not isolated events.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S.
229, 240 (1989) (emphasis added) (quoting 18 U.S.C. § 3575(e) (1982)). That is,
predicate acts “must be related to each other (‘horizontal’ relatedness), and they

must be related to the enterprise (‘vertical’ relatedness).” United States v.
Minicone, 960 F.2d 1099, 1106 (2d Cir.1992).

Vertical relatedness requires “that the defendant was enabled to commit the offense
solely because of his position in the enterprise or his involvement in or control over
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 3 of 29

the enterprise's affairs, or because the offense related to the activities of the
enterprise.” United States v. Burden, 600 F.3d 204, 216 (2d Cir.2010).

Id. at 615-16.

Here, a review of the record makes abundantly clear that the government failed to
prove that Defendant Howard engaged in a pattern of racketeering activity, or that any
alleged acts were horizontally or vertically related; or that such alleged conduct
“embrace[d] criminal acts [that had] the same or similar purposes, results, participants,
victims, or methods of commission, or otherwise [were] interrelated by distinguishing
characteristics and are not isolated events.” As a consequence, as we further demonstrate
herein, the government’s proof abjectly fails as to Count One, and Defendant Howard is
entitled to a judgment vacating his conviction on that Count.

Count Two, the “VICAR” Count, “targets a person who, ‘for the purpose of gaining
entrance to or maintaining or increasing position in an enterprise engaged in racketeering
activity, murders ... or threatens to commit a crime of violence against any individual in
violation of the laws of any State ... or attempts or conspires to do so.’18 U.S.C. §

1959(a).” United States v. Jones, 291 F. Supp. 2d 78, 86 (D. Conn. 2003)
(emphasis in original).

In the seminal case construing this statute, United States v. Concepcion, 983 F.2d
369 (2d Cir. 1992), the Second Circuit held that, to sustain a VICAR conviction, the
government must prove five elements beyond a reasonable doubt: “(1) that the organization
was a RICO enterprise, (2) that the enterprise was engaged in racketeering activity as
defined in RICO, (3) that the defendant in question had a position in the enterprise, (4) that

the defendant committed the alleged crime of violence, and (5) that his general purpose in
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 4 of 29

so doing was to maintain or increase his position in the enterprise.” 983 F.2d at 381
(emphasis added).

Here, even if the government maintains that it satisfies elements 1, 2, and 4 of the
statute, it completely failed to prove that Defendant had a position in the enterprise or,
perhaps more significantly, that his “general purpose in committing an act of violence was
to maintain or increase his position in the enterprise” — because he never had any position
with MBG. Indeed, as described herein, Defendant was punished by Seda when he
allegedly reported his attack on Scraps to Seda.

In addition, as to both Counts One and Two, the government’s own evidence
demonstrates that, at most, Defendant’s alleged shooting was a purely “personal matter,”
and not an attempt to enhance his position within MBG. See United States v. Bruno, 383
F.3d 65, 85 (2d Cir. 2004). First, the defendant there had several personal motives for
ordering the shootings, including that the victims had “ ‘set him up’ for a robbery” and that
he “owed them significant amounts of money from loansharking.”“* Indeed in Vernace, the
Second Circuit distinguished Bruno as involving a much stronger personal angle. See id,
811 F.3d at 617.

Finally, as to Count Three, the government’s efforts to prove such charge must fail
because it was inextricably tied to a jury finding that Count One and/or Count Two had

been proved beyond a reasonable doubt.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 5 of 29

ARGUMENT
POINT ONE
THIS COURT SHOULD GRANT DEFENDANT’S
MOTION TO VACATE HIS CONVICTIONS ON
ALL COUNTS OF THE INDICTMENT

A. GOVERNMENT TRIAL EVIDENCE!

The government first witness at trial was New York Police Department (“NYPD”) Police
Officer Surfraz Syed. Officer Syed testified that he has been with the NYPD for five years.
During most of that time, he was assigned to its housing bureau, and police service area (“PSA”)
7, which is located in the South Bronx. PSA 7 covers housing developments, including Mott
Haven, Mill Brook, Mitchell, Patterson, and others. Tr. 29-31; Officer Syed’s responsibilities
were “to patrol! the housing developments on foot, to conduct interior patrols” — i.e., to go inside
developments — “to make sure there’s like, no crime occuring within that building.” Tr. 31.7

On the early morning of August 17, 2014, Officer Syed was working a shift from 7 p.m.
to 3 a.m. He was on foot at a post at the Mill Brook Housing Development (occasionally, “Mill
Brook”) with Police Officer Jordan. At approximately 3:10 a.m. there was a “radio run” -- a
police radio call -- that shots had been fired at 137 Street and St. Ann’s Avenue in the Bronx. Tr.
32-39, GX 300, 305, 204, 212, 209.

When Officer Syed arrived at the shooting location, he observed one person who had
been shot, and there were two others who had been complaining they were shot. There was a

large crowd of people, and they were irate. There were several police offers already there; some

were canvassing for the “perp;” others were trying to get witness statements and some were

 

' Defendant’s summary of the government’s proof does not include a digest of all of the prosecution’s
witnesses’ testimony or of its trial exhibits.

? References to “Tr. ” are to pages in the trial transcript; “GX ” are to government trial exhibits;
And “DX _ ” is to Defendant’s trial exhibit.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 6 of 29

rendering medical aid. Officer Syed accompanied an ambulance to a local hospital with the three
victims, namely, Shadean Samuel, Jonathan Perez, and Aaron Dykes. Tr. 40-43.

The government’s next witness, Officer Estefani Cerda, a member of the NYPD’s
Evidence Collection Team, the duties of which are to identify, document and collect evidence
left behind in a crime scene, including firearms-related evidence. On the early morning of
August 17, 2014, she was on duty, and, at approximately 5 a.m., responded to a location, 530
East 137 Street, where three males had been shot. A “guarding officer” directed her attention to
two shell casings located in front of a building, (indicating they had been fired from a pistol).
Separately, she uncovered one live round on a cemented area. The two shell casings and one live
round all apparently were connected to a .40 caliber firearm. One shell casing was found in the
grass; the other shell casing and the unfired cartridge were found on the cement. Tr. 48-62; GX
100, GX 200, GX 201.

Nikiena Perez was the next government witness. She was living in the Mill Brook
Housing Development on August 17, 2014. That evening, she was “hanging out” in her
apartment with a friend. The friend left after midnight and Ms. Perez walked her to St. Ann’s
Avenue so that she could put her in a cab. She returned to her apartment building, passing a
flagpole on the way. On a bench nearby the flagpole she saw a group of men; she recognized
two of them, namely, Jonathan Perez and “A.J.” (Dykes). Ms. Perez was standing near her
building, smoking a cigarette, before she returned to her apartment. While standing there, to the
right of the flag pole, she saw a man raise his hands and gunshots went off. The man appeared to
be slim and on the tall side. Ms. Perez was terrified and ran into her apartment building, to

Jonathan’s mother’s apartment. Tr. 77-94; GX 25; GX 26; GX 211; GX 215; GX 218; GX 306.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 7 of 29

Later on, Ms. Perez went outside of her apartment building, and saw an ambulance that
Jonathan was in, on 137" Street. About an hour after the shooting, Ms. Perez made a phone call
to the police. Tr. 95-99.

On cross-examination, Ms. Perez was asked whether she told the police that the person
with the firearm raised his arm and that she went back into the building. She also told the police
she could not identify the person who did the shooting. Also, Ms. Perez could not recall which
hand the shooter raised. Further, Ms. Perez acknowledged that she could not identify the
shooter. Ms. Perez believed that the shooter was Hispanic. Tr. 100-103. She also recalled only
one person — no one was accompanying the shooter: “All I saw was just that one person.” Tr.
104.

NYPD Officer Scott Patterson next testified for the prosecution. A member of the NYPD
for 27 years, for the last 14 years, Officer Patterson has been a member of the Bronx Night
Watch. The primary duties of that group are to respond to different incidents. On August 17,
2014, he took notes respecting a shooting. At shortly after 4 a.m. he responded to a phone call
from Nikiena Perez that stated that a shooter came out of nowhere, “three or four shots, skinny
possibly Hispanic, tall.” Tr. 115.

Kelly Santana testified for the government that she has known Shadean Samuel, the
father of her children for over ten years. His nickname is “Scraps.” She lived in the Mill Brook
houses with Mr. Samuel, her mother, daughter, and brother, for over ten years. Ms. Santana
recalls the night Mr. Samuel was shot. She was outside their building. Around 9 p.m. that night
she left Scraps and AJ because she was drunk. Tr. 123-30, Ms. Santana later saw Scraps that

night outside a deli/grocery because Scraps had already been shot; and AJ had been grazed. She

 

* Defendant Howard is a light-skin African-American.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 8 of 29

accompanied him to the hospital. Ms. Santana also testified that she did not ask Scraps who shot
him because she did not have any interest in that situation. Tr. 131-136.

Raynaldo Melendez, the next witness for the government, testified pursuant to an
immunity order. He grew up in the Mill Brook projects, specifically on 165 Street and St. Ann’s
Avenue. Between 2005-2009 he was incarcerated and from 2009 to 2013, lived in South
Carolina. Since October 2014, he has been in jail on weapons charges. Tr. 146-149.

In the summer of 2014, Melendez was hanging out with his friends. He witnessed a
shooting in front of 165 Street and St. Ann’s Avenue. Melendez also noticed before the shooting,
a kid from “up the block” was “hanging around.” Tr. 149-151.

Later that summer night, Melendez was socializing with friends, including Jonathan
Perez, AJ, Scraps and a friend named Koz. Melendez saw a young man with a gun, and another
young man standing next to him (identifying Defendant, Tr. 155), firing a gun into crowd.* After
that, Melendez went to his apartment, then up the block, looking for Defendant, to retaliate
against Defendant. Melendez stated he encountered “Dre” and Joey (Colon). Tr. 152-159.

Melendez testified he later saw Defendant at a funeral, and snidely asked him “‘what
happened with your aim?” (Tr. 159). Defendant supposedly answered that he “wasn’t trying to
hit somebody else. I was coming for Scraps.” Tr. 160.

Melendez admitted that he lied to police in 2014 about the shooting incident and told
them he was not present at the shooting. Tr. 166.

On cross-examination, Melendez conceded his attorney obtained an immunity order for

him because Melendez had outstanding crimes for which he had not been punished. Tr. 171-173.

 

* In complete distinction to the testimony of Nikiena Perez, who recalled only one person — no
one was accompanying the shooter: “All I saw was just that one person.” Tr. 104.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 9 of 29

When police came to arrest Melendez in 2014, he threw a .8 caliber firearm out of the window of
his residence. Tr. 175-176.

In October 2014, Melendez was arrested for possession of firearm. Among other issues,
the police interviewed Melendez about the August 17, 2014 shooting at Mill Brook Houses. He
falsely told police that he was not present for the shooting. Tr. 182. Two people involved:
shooter and second individual that Melendez had seen earlier. Tr. 185.

William Magliocco, a government paralegal, testified for the government reviewing
certain pages from GX 800-B, Defendant Howard’s hospital records from April 2011, after being
assaulted, specifically pages 14, 20, 24, 50-52, 71 thereof, in which Christopher stated that his
broken jaw had been caused as a result of being “sucker punched” by “multiple individuals”
(emphasis added) -- not a single person. Tr. 190-93.

The government’s next witness, Joey Colon, testified he was imprisoned at the GEO
Correctional Facility, because of conviction for “[rJacketeering, drugs, and weapons charges.”
Tr. 194. Colon was part of the MBG and YGz gangs which were involved in drug dealing and
shootings. “MBG” stands for “money bitches and guns” and “my brother’s guardian.” “YG”
stands for “young gunnaz.” Tr. 195. Colon identified Christopher as member of MBG; his
nickname is “JuJu.” Tr. 195-96. Christopher had a Facebook account with a user name of “Self
Made Ju” or “Self Made Murder.” Tr. 197.

Colon grew up in Building Nine of the Mill Brook Houses. According to Colon, when he
joined MBG, “JuJu,” “JJ,”(the nickname for Jonathan Jose) and others were members of MBG
members lived in various buildings in the Mill Brook Houses. Tr. 198-200. JJ and JuJu

frequently “hung out” together. Andy Seda was a member of MBG and YG. Colon identified
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 10 of 29
10

photos of other members of MBG and YG. JuJu was familiar with the MBG handshake and how
to “peace” or salute other MBG; Colon “peaced” Christopher. Tr. 201-211.

Colon and Mike White were the leaders of MBG and became that through acts of
violence, i.e. shootings. Colon testified that if a member “puts in work” — to “do shootings, do
violence” — gains a member respect. MBG’s rivals were “KB” or “Killbrook,” which started in
2007. Tr. 212-217.

Colon recalls when Juju had a broken jaw; and saw JuJu with retainer in mouth. Colon
testifies that he was told that Scraps broke JuJu’s jaw. Tr. 231; Scraps was a member of KB.
Scraps stayed with Kelly Santana’s mother. In April 2011, shortly after his jaw was broken,
Defendant initiated a series of Facebook posts. In one post, Juju wrote, “I gotta catch one of
these niggas and show them | ain’t playing...” Tr. 236 (emphasis added). Significantly, Juju
supposedly wanted Colon and others to retaliate for “[g]etting his jaw broken.” But Colon never
did. And Defendant does not mention anyone by name but Colon guesses it was Scraps who is
referred to. See Tr. 236-37.

In another post, Defendant stated that he “[w]anna murk that N word real shit?” Colon
states that indicates that Defendant “He want to kill him.” Tr. 238. In another post, on April 22,
2011, Juju states that he “wanna peter roll one of these niggas, especially that birch ass nigga that
sucker punched me.” Colon interprets Deft. wants to kill somebody. According to colon, “Birch
ass nigga” means Scraps. Tr. 239.

Colon’s girlfriend, Bolivia Beck, was killed on April 18, 2011. Shot in the head by Gary
and Kareem Davis.. Colon told law enforcement about Gary Davis but not Kareem Davis. Colon
did not tell police about Kareem because Colon figured a cooperator would. Colon, however,

did not reveal everything about Gary Davis, supposedly because had a “beef.” Tr. 244. Colon
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 11 of 29
1

was not truthful in state grand jury. Also submitted a false affidavit that Gary Davis was not the
shooter of Bolivia Beck, because one of Gary’s friends asked Colon to do it. Tr. 245-246.

Colon next testified about a Facebook post by Self Made “People from Down the Block
gotta die.” Tr. 247.

In the summer of 2014, Colon learned about a hooting while in a strip club. Went to strip
club. Then selling drugs outside 620. “Ray” (Melendez) came up the block and asked for Juju.
Tr. 255-2. Had to have someone with him; feel safer. Tr. 259.

Colon sold crack beginning in 2007. Made $1,500-2,000 per week in 2013 and 2014. He
kept drugs in apartment 13H. Colon there — lent $600 to Colon to buy drugs; but never paid it
back. Tr. 266-71.

In 2011, shortly after Juju had his jaw broken, Colon retaliated against AJ because Scraps
had hit Colon’s friend with a cane. Tr. 275-77. “I seen Scraps, Onyx, A.J., and a couple of other
people... And I fired a shot at them, [including Scraps] and J hit A.J.” Tr. 277 (emphasis added).
Nonetheless, Colon never sought to assist Defendant Howard in retaliating against Scraps, for
supposedly breaking his jaw.

At private jail, Colon told girlfriend that he was coming home next year. Although not
sure, Colon wanted to give her some confidence. Also told friend TJ that was telling the
government “bullshit” at one point. Before signed cooperation agreement, reviewed it with
attorney. Colon was charged with racketeering; narcotics sales — of crack, cocaine, and
marijuana; and firearm offenses, of possessing, brandishing, and discharging weapons. Colon
understands that minimum sentence against him is twenty 20 years’ imprisonment. Also testifies
about 5K1.1 letter; if government writes that letter, has ability to receive time served. Maximum

sentence is life; hopes to get time served. Tr. 291-98.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 12 of 29
12

Colon identifies Defendant in various photographs, some with other MBG members and
photo of Apartment 13-H; claims saw Defendant there a lot. (But the government did not
introduce any photos of Defendant there). Tr. 299 -304.

On cross-examination, Colon admits that had braids in 2014 and was skinny, weighing
only 160 pounds. Denies that it is the government that determines who is telling the truth; it was
only Colon: “Myself, the facts.” Tr. 307. Then states it was the judge, and then the jury: “The
court... The courts, the people...I don’t know. I don’t really know who decides who told the
truth. All I’m supposed to do is tell the truth. That’s up to everybody else to dictate on how
that’s to be found out.” Tr. 306-07.

Questioned about phone call in which told friend that “the feds go by hearsay, not like the
state.” Tr. 309. Examined on chart of crimes to which he admitted, stemming from shooting in
October 2007; shootings in October and November 2007; Chef and Willow there. March 2011,
attempted to shoot a rival gang member named Booloo; May 28, 2011, shot at rival gang
member, hit him in the arm; the summer of 2011, another .32-caliber shooting at Pepe; also again
at Booloo, on July 4; Winter of 2013-2014, shot at rival gang member named Ruger; the same
winter shot at Andy Panda from Killbrook. Tr. 310-314. Including other occasions, it amounted
to at least ten shootings.

As noted above, in May 2011, a month after Defendant Howard had his jaw broken,
Colon shot at Scraps, and also hit “AJ.” This was immediately after Bolivia Beck had been
killed. Tr. 314-317. From 2013-2015, Colon sold drugs every day in the vicinity of the Mill
Brook houses. Tr. 317-18.

Colon acknowledged prior convictions, including for robberies, gun possession, and drug

sales. Tr. 319-20. Admitted to felony robbery so he could get of jail sooner. Tr. 321-22. Signed a
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 13 of 29
13

false affidavit that stated that only Gary Davis — not including Kareem Davis — was the shooter
of Bolivia Beck, because did not want to been viewed as “snitch.” Afraid he could get killed.
Swore to false affidavit, lied to “save own butt.” Lied about committing a crime did not do, to
get out of jail soon. Tr. 323-27.

Government cooperator Andy Seda grew up in the Mill Brook projects. Committed
crimes as member of MBG and YGz. Identifies Christopher as member of MBG. Defendant has
street name of “JuJu.” Seda joined MBG in 2003 when he was 12 years old. (Identifies photos of
Colon, Jonathan Jose, Mike White, Devin White, James Robinson, Laquan Robinson [nickname
Ant White]). Rivals were from “Killbrook.” Tr. 360-67.

Seda committed numerous crimes as member of MBG, starting in 2007 when Seda was
14 years old. The only occasion in which Defendant Howard “accompanied” Seda -- for a short
period -- was in 2007. Seda was going to Mitchell Projects with “JJ, Devin, Joey, Juju, and a
couple more people ...” Tr. 367 (emphasis added), because he had “beef” with rival gang. Seda
was carrying Devin’s gun. Significantly, when Seda and the others approached the Mitchell
Projects, he walked alone to the next block, and when “I [Seda] came back, nobody was there. I
was up there by myself. I don’t know where everybody went to. I don’t know where — people
left.” Tr. 368-69 (emphasis added). Everyone else stranded him. Seda was arrested; and no one
was shot. Tr. 369.

Rivalry with “Killbrook” started in 2007, when Colon shot man named “Gio.” Tr. 370.
After shooting of Bolivia Beck rivalry between Millbrook and “Killbrook” “got more serious” —

“A lot of shootings happened after that.” Tr. 371, 375.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 14 of 29
14

Seda has known Defendant for an apparently indeterminate amount of time: “Ten, 15
years, around there — 15 or 17 years.” Tr. 376. Seda would “peace,” or greet Defendant when he
met him. Seda saw other members of MBG “peace” him. Tr. 377. GX 405.

In GX 406, 408, 416 — social media posts, Defendant stated he was “Self-made Murda” -
7/12/2011 — Tr. 386 — “I have a real gun”. 387-388 — won’t hesitate to kill somebody. GX 423,
424, 425, 426, 427. Tr. 387-92.

Seda testified that Defendant had dispute with Scraps, because he broke Defendant’s jaw
in 2011 at the Chicken Spot. Defendant told Seda that “people from Killbrook walked into the
chicken Spot and Scraps punched him in the face.” Tr. 399. Around that time, Defendant moved
to Staten Island but did not prevent him from “hanging out with members of MBG.” Tr. 400.
Visited Juju at his home in Staten Island. Identifies photos in GX 403. Tr. 401-02. Identifies,
Jonathan Jose as close friends. Tr. 402. Hanging out in Defendant’s bedroom. Saw him pull out
a black .40 caliber pistol from shoebox and Seda held it. Tr. 403-04.

Seda learned of Scraps shooting in 2014 from Colon. Seda was in a strip club . After
returning home, he called Melendez to find out what happened. Left apartment to talk with
Melendez; Seda was carrying a black .38 pistol. Tr. 404-05. He also spoke with Jonathan Jose
about the shooting. Jose informed Seda that the night of the shooting he had informed Defendant
about Scraps’ presence in a park; and that Defendant shot Scraps there. Tr. 405-07.

Seda saw Defendant about six weeks after the shooting. Seda claimed that at that point he
was angry at Christopher because he had not helped Defendant in a different situation . When
they met, Seda punched Christopher in the face, who responded by stating “I’ll do you dirty” —

which Seda understood to mean that Christopher would shoot him. Tr. 409-11; which Defendant
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 15 of 29
15

never did.. Seda supposedly told Defendant “You think you tough because you shot Scraps.” Tr.
411. Defendant did not deny it. /d.

Soon thereafter, Seda gathered two .357 caliber guns, went down the block and told Jose
to tell Christopher to come outside. Apparently afraid, Christopher did not come outside. Shortly
thereafter, got into a fist fight, but Jose broke it up. They gave each other a handshake, and the
fighting ended. Tr. 412-13.

The prosecution then reviewed with Seda the lengthy list of crimes he had committed
starting in 2010. In 2010, Seda was admitted to jail because he violated probation. In 2011, he
went with Jarod to shoot a gun at a member of a rival gang. He committed another shooting in
2011, when he shot a kid named Vegas from down the block. That summer went to the Polo
Grounds went with Anthony Bush, but did not shoot. Later that summer, Seda went to the
Moore house to do a shooting with a man named Moses, but the gun jammed. Shortly thereafter,
Seda participated in another shooting with Moses on Jackson Avenue; while Moses shot, Seda
did not. Tr. 414-420.

In October 2011, admitted to possession of a gun that allegedly belonged to someone
else. He did it to protect his sister who was pregnant. He lied under oath. Tr. 421. Shooting with
Jarod. Tr. 422. Most significantly, involved in murder in December 2011 of a kid named Tray.
Seda was with Jarod. Initially, they were to rob someone for a coat. Met up with people from
YGz gang. Jarod shot kid. Seda bragged about murder on Facebook; he was proud of it. At end
of 2011 arrested for robbery along with Jarod and Maurice on the 6 train. Tr. 425-26.

Involved in shootings in 2013 with David Queendom, and separately with Mighty. Shot

at Ramel and Andy. Shot at individual named Ramel. In 2013, went with Danny to do a
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 16 of 29
16

shooting; Danny shot at Soda’s instructions. Went with Anthony Bush to do shooting in summer
of 2013. Tr. 427-31.

Seda testified that certain members of MBG were involved in drug dealing, including
“James, Anthony, Demetrius, myself [Seda], Joey.” Tr. 431. Seda started selling crack in 2013-
about $1,400 per day. Other MBG members sold for Seda: Mick, Chico and James. Tr. 431-32.
While Defendant allegedly “hung out” in apartment 13-H, the stash apartment, but no mention of
him selling drugs there. Tr. 432-35.°

Seda participated in shooting in 2014 with person named B Rod. Seda told B Rod to
shoot at people from Cypress. No one hit. In December 2014 shot at people from Cypress. Tr.
437-438. Number of people with him.

In July 2015, attacked by people from Cypress. Went down and shot at people from
Cypress. Arrested on federal charges in August 2015. Had 432 bullets and 92 bags of crack . He
lied about whose gun it was. Lied about who cut him, to retaliate. Tr. 440-43.

On cross-examination, Seda conceded that he did not seek to cooperate with the
government until he was facing death penalty charges. Seda thinks time served in this case is
appropriate sentence. Denies he was killer; merely aided and abetted a murder. Tr. 450-53.

As part of his plea agreement, Seda also admitted to thirty acts of violence. Taking 2011
alone, admitted to firearm possession, attempted murder. April 2011 (Seda possessed loaded
firearm in anticipation of shooting rival gang member); June 2011 (attempted murder) also in
June 2011 shooting at rival gang member. Tr. in June 2011, conspiracy to commit murder —

Christopher not involved.

 

* As the government states in its May 3, 2019 letter to the Court (Doc. 475), “although [Howard] was
aware of his fellow gang members’ drug dealing, he was not personally involved in drug dealing.”
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 17 of 29
17

The December 22, 2011 — murder charged with in federal court — to which pled guilty.
Christopher not involved with that. Tr. 459-60. Indeed, Defendant Howard did not participate in
any of the 30 crimes that Seda admitted to in his plea agreement. Tr. 460.

Perhaps most important, is the following colloquy on cross-examination of Seda:

Q. [by defense counsel]: [W]when he [Christopher] got slashed or he got his
Jaw broken by Mr. Scraps, did you help him seek revenge on Mr. Scraps?

A. [by Seda]: No.
Q. The reason is you don’t like Mr. Howard very much, correct?
A. I’m not going to say I don’t like him. He just ain’t my circle.

Q. OK. When you say your circle, you are talking about your circle
of shooters and killers, correct?

A. Yeah.

Tr. 461:23- 462:6 (emphasis added).

During the lengthy period that he knew Christopher, Seda “never asked [Defendant]
about his job”; he never saw Christopher discharge a gun; he never saw him cut, or beat up
anyone. Seda never saw Christopher commit an act of violence. Tr. 464-65.

Defense counsel also engaged in the following colloquy with Seda:

Q. [People like Christopher] [t]they’re really sort of like artificial members;
they’re not real members of MBG?

A. They members, they real members of MBG.

Q. But they don’t commit racketeering, right? They don’t engage in acts
of violence, is that correct?

A. You could say that.

Q. [Did] you ever see him commit an act of violence?

A. No.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 18 of 29
18

Tr. 464:21-465:5.

Also, on cross-examination, Seda adhered to his claim that he learned about the shooting
from Jonathan Jose that Christopher shot Scraps. The Court permitted the defense, without
objection from the government, to admit into evidence a copy of a sworn affidavit from Mr. Jose
in which he denied under oath that he assisted Christopher in arranging for the shooting of
Scraps, or that he told Seda (CW-2) about that shooting. Tr. 465-67; DX A.°

Also on cross-examination, Seda admitted that he never saw Christopher selling drugs
out of apartment 13-H; he was just hanging out. Tr. 467. Indeed, the only time he saw
Christopher at Mill Brook was when he was visiting his grandmothers. Tr. 468-69.

The next government trial witness was Jose Rodriguez who testified pursuant to an
immunity order. Rodriguez nickname is “Kiki”, he was a member of the Killbrook gang. The
MBG gang was one of its rivals. Tr. 494. Rodriguez stated that the rivalry with MBG was petty
at first and then “escalated to more threatening violence,” which included shootings. (Jd.).

Rodriguez was the victim of an act of violence by MBG members and has committed acts
of violence against MBG members. For example, Michael White a (lead) MBG member shot
Rodriguez three times in his abdomen, left thigh, and “left butt cheek” in January 2010. Tr.
496.-97. At first, Rodriguez assisted law enforcement against White, but then relented because
they “worked something out where I wouldn’t testify on him, and he would get the person not to
come to court on me.” Tr. 497. Nonetheless, in January 2016, Rodriguez retaliated against
White by stabbing him in the back with a screwdriver. Tr. 498. Rodriguez later spoke to law
enforcement. Tr. 499.

Rodriguez also committed acts of violence against Defendant Howard. In 2009,

Rodriguez was walking around with another member of Killbrook named Quentin Starkes. In

 

* A copy of DXA is annexed hereto as Exhibit 1.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 19 of 29
19

order to get status, the two were looking for MBG rivals; Rodriguez and Starkes encountered
two men who told Rodriguez that Juju had gone into a store. Tr. 498. Rodriguez and Quentin ran
into the store. They encountered Juju there where Rodriguez “put a Gemstar razor to him, and
{Rodriguez told Juju] “to give me his property.” Tr. 500, 501.

Rodriguez testified that a Gemstar razor is a “two-inch, three-inch sharp razor. It’s really
sharp. You can cut.” Tr. 501. Although Rodriguez did not cut Juju he threatened him with the
razor. Rodriguez robbed Juju of “[h]is jacket, a little pouch, and his cell phone... And the jacket,
we carved KB in the back, put it in our basketball court, and somebody did a video and they lit it
on fire.” Tr. 501-02.

Approximately five or six years —i.e., in 2014 or 2015 — Rodriguez encountered Juju on
the Staten Island ferry. According to Rodriguez, both men were alone; Juju approached him
asking Rodriguez wanted to fight “because of the situation that happened where we robbed him.”
Tr. 503. Rodriguez told Juju it was not “a smart idea.” Juju stated that “it was cool, because
[Rodriguez and Starkes] didn’t really hurt him the day we robbed him.” Jd.

Indeed, according to Rodriguez, who had robbed Juju in 2009 at the point of a sharp
razor, threatened him, and taken his cell phone and a little pouch, and set Juju’s jacket on fire,
Juju nonetheless disclosed to Rodriguez that Juju’s “main focus down the block is Scraps.” Tr.
504, because Scraps had broken his jaw. Jd.

On cross-examination, Rodriguez admitted that before the robbery in 2009, Juju had-
“never approached [Rodriguez] and tried to use violence” against him. Tr. 510. Rodriguez
repeatedly acknowledged several times on cross-examination that his encounter with Defendant

on the Staten Island ferry, where Defendant allegedly disclosed his future plans for Scraps took
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 20 of 29
20

place in 2015 — which was months if not a year after the actual shooting place. See Tr. 511: 19-
25; Tr. 512: 4-6 (“I can’t tell you the exact time, but I can tell you it was around 2015, yes.”);
Tr. 512: 12-14: (0. “OK. So you're certain that this conversation took place in 2015, correct?;
A. Correct.”); Tr. 513:19-20 (Q.: But you just told us it was in 2015.”; A.: “I said the incident
happened in 2015”). (Emphasis added).
B. THE APPLICABLE LAW
1. Count One
As to Count One, the “RICO” Count, our Circuit has made clear in United States v.

Vernace, 811 F. 609 (2d Cir. 2016), and its progeny, that, in order to violate RICO “an
individual [must] conduct or conspire to conduct an enterprise by engaging in ‘a pattern of
racketeering activity.” 18 U.S.C. § 1962(c); see id. § 1962(d).” Vernace, 811 F.3d at 616. As the
Vernace court emphasized, “a pattern of racketeering activity involves, at minimum, two
predicate racketeering activities—including, for example, murder, drug trafficking, and illegal
gambling—that occur within ten years of one another. /d. § 1961(1), (5).” Vernace, at 616
(emphasis added).

Finally, the Circuit in Vernace stressed that:

RICO does not apply to “the perpetrators of isolated’ or ‘sporadic’ criminal

acts.” [citations omitted]... Criminal conduct only “forms a pattern if it embraces

criminal acts that have the same or similar purposes, results, participants, victims,

or methods of commission, or otherwise are interrelated by distinguishing

characteristics and are not isolated events.” HJ. Inc. v. Nw. Bell Tel. Co., 492 U.S.

229, 240 (1989) (emphasis added) (quoting 18 U.S.C. § 3575(e) (1982)). That is,

predicate acts “must be related to each other (‘horizontal’ relatedness), and they

must be related to the enterprise (‘vertical’ relatedness).” United States v.

Minicone, 960 F.2d 1099, 1106 (2d Cir.1992).

Vertical relatedness requires “that the defendant was enabled to commit the offense

solely because of his position in the enterprise or his involvement in or control over

the enterprise's affairs, or because the offense related to the activities of the
enterprise.” United States v. Burden, 600 F.3d 204, 216 (2d Cir.2010).
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 21 of 29
21

Id. at 615-16.

Here, a review of the record makes crystal clear that the government failed to prove that
Defendant Howard engaged in a pattern of racketeering activity, or that any alleged acts were
horizontally or vertically related; or that such alleged conduct “embrace[d] criminal acts [that
had] the same or similar purposes, results, participants, victims, or methods of commission, or
otherwise [were] interrelated by distinguishing characteristics and are not isolated events.”

First, the government totally failed to demonstrate that Defendant committed two
predicate acts. At most, it proved only the shooting of Scraps. Indeed, the government has
essentially conceded that Defendant Howard did not commit any other predicate or racketeering
act. Only days ago, in a letter to this Court, the prosecution admitted that Defendant was not
involved with selling illegal drugs under MBG; and in their testimony, Seda and Colon admitted
that much.

Moreover, Seda conceded in his testimony that Defendant was not a “shooter or killer”
(Tr. 461) - which effectively erased any contrary testimony. Moreover, on cross-examination,
Seda admitted that Defendant did not commit racketeering acts. Tr. 464-65.

Furthermore, it is not enough to simply prove two or more predicate acts, but the
government was required to show that the racketeering acts were related to each other and to the
enterprise, and together pose a threat of continuing criminal activity. United States v. Pizzonia,
577 F.3d 455, 465 (2d Cir. 2009) (predicate acts must bear a relationship to each other that
“manifest(s] the continuity required to prove a pattern”); accord, United States v. Napout, No.
15-CR-252 (PKC), 2017 WL 4083571, at *4 (E.D.N.Y. Sept. 13, 2017). There is absolutely no
proof of any relationship between the alleged shooting of Scraps and any other racketeering act.

Accordingly, Count One should be dismissed.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 22 of 29
22

2. Count Two

A similar result, namely, a judgment of acquittal, is merited with respect to Count Two,
the “VICAR” Count. It “targets a person who, ‘for the purpose of gaining entrance to or
maintaining or increasing position in an enterprise engaged in racketeering activity, murders ...
or threatens to commit a crime of violence against any individual in violation of the laws of any
State ... or attempts or conspires to do so.”18 U.S.C. § 1959(a).” United States v. Jones, 291 F.
Supp. 2d 78, 86 (D. Conn. 2003) (emphasis in original).

In the seminal case construing this statute, United States v. Concepcion, 983 F.2d
369 (2d Cir. 1992), the Second Circuit held that to sustain a VICAR conviction, the
government must prove five elements beyond a reasonable doubt: “(1) that the organization
was a RICO enterprise, (2) that the enterprise was engaged in racketeering activity as
defined in RICO, (3) that the defendant in question had a position in the enterprise, (4) that
the defendant committed the alleged crime of violence, and (5) that his general purpose in
so doing was to maintain or increase his position in the enterprise.” 983 F.2d at 381
(emphasis added).

Here, even if the government maintains that it satisfies elements 1, 2, and 4 of the
statute, it completely failed to prove that Defendant had a position in the enterprise or,
perhaps more significantly, that his “general purpose in committing an act of violence was
to maintain or increase his position in the enterprise” — because he never had any position
with MBG. Indeed, as described herein, Defendant was punished by Seda when he
allegedly reported his attack on Scraps to Seda; and also Seda admitted he was not part of

the MBG enterprise. See Tr. 461-65.
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 23 of 29
23

Moreover, with particular reference to Count Two, the teachings of United States v.
Bruno, 383 F.3d 65 (2d Cir. 2004), are applicable. Here, as in Bruno, the evidence demonstrated
that two shootings were “simply personal matters,” id. at 85 — where defendant “committed the
shootings for personal reasons unrelated to the Genovese crime family” [the relevant
enterprise].” /d.; accord, United States v. Johnson, No. 85 16 Cr. 281 (PGG), 2019 WL 690338
(S.D.N.Y. Feb. 16, 2019)(holding that “there is no evidence that Johnson or any other alleged
member of the Blood Hound Brims perceived the dispute about the car accident as presenting a
threat to the gang”’).

In Bruno, defendant Polito, an inveterate gambler, had amassed significant losses by
gambling with Lombardi and D’Urso, two members of a Genovese crime family crew; Polito
decided to kill both men, and hired Bruno to help commit the crime. At a card game at a private
Genovese social club, defendants Polito, Fortunato and Bruno shot both Lombardi and D’Urso;
Lombardi died, but D’Urso survived. After the shooting, the men involved denied their
involvement both to members of the Genovese crime family for fear of retaliation: they also
denied involvement to the police. At the subsequent trial, the jury convicted Polito and
Fortunato of racketeering crimes, including murder, along with other charges. Later, D’Urso
tried to kill Polito, even thought he was ordered by his captain not to do so.

In reversing the racketeering conviction, the Second Circuit found that the evidence was
legally insufficient to prove that the shootings were committed to maintain or increase the
defendants’ position in the Genovese family, or that the offenses were related to the activities of
the Genovese family racketeering enterprise. None of the shooters was a “made member” of the

Genovese family, the shootings were not sanctioned by the family, and it was “entirely
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 24 of 29
24

reasonable” for the jury to conclude the shootings were entirely personal and related to the
defendant’s gambling debts and personal animosity towards the victims.

With regard to relatedness, the Court reiterated that the charged crime either had to relate
to the activities of the enterprise, or that the defendant was able to commit the crime solely
because of his position in the enterprise. In Bruno, the government failed on all counts. As the
Court noted, the Government was unable to establish the relatedness of the murder to the
racketeering enterprise, or that the murder was committed to maintain or increase the defendants’
position in the crime family. As explained by the Court, giving the words of § 1959 their plain
meaning, the statute encompasses acts intended to preserve a defendant’s position in the
enterprise, or to enhance the defendant’s reputation and wealth within that enterprise.

A similar result was achieved in Jones. There, the District Court reviewed defendant

Jones’ motion for a judgment of acquittal after trial. In that case, the proof at trial established that
Jones was the leader of two drug crews, and used violence and intimidation to maintain his
position as leader, and to maintain his crews’ abilities to sell narcotics at the PT Barnum projects.
The murder charged, however, related to a purely personal dispute, in which the drunken victim
“disrespected” Jones’ girlfriend while en route to a party. In response, Jones shot and killed the
victim at the party. In discussing the elements of 18 USC § 1959, the District Court stated that
under the fifth element, the Government was obligated to prove the defendant’s general purpose
in committing the violent crime was to maintain or increase his position in the enterprise. The
Court concluded, based on the credible evidence, that the Government’s proof was insufficient as
to that element. The testimony of the witnesses made clear that Fewell, Jones’ girlfriend,
rebuffed the victim’s advances as they drove to the party, and he in turn made a disrespectful

comment, for which he then apologized. At the party, however, Fewel quickly told Jones what
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 25 of 29
25

had happened, and Jones pulled the victim from his chair and shot him to death. As the Court
found, the government’s proof showed that the victim was not involved with any drug
organizations, did not pose a threat to the defendant’s operations, and was not even from the same
city. Further, there was no proof the victim knew Fewell was Jones’ girlfriend, or that Jones was
a gang leader. He was simply attending a party. The Court concluded that the dispute was purely
a personal one, and did not relate to Jones’ activities as a leader of a drug trafficking enterprise.

As such, it was not a crime encompassed under § 1959, and the motion for judgment of acquittal

was granted.

CONCLUSION
For the foregoing reasons, Defendant’s motion for a judgment of acquittal, as to Counts

One, Two and three of the Indictment should be granted.

Lege ff Sf

Richard B. Lind, Esq. Ui
575 Lexington Avenue\4" Floor

New York, NY 10022
(212) 888-7725

Dated: May 6, 2019

David K. Bertan, Esq.

Attorneys for Defendant Christopher Howard
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 26 of 29

EXHIBIT 1
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 27 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
~--X

 

UNITED STATES OF AMERICA,
-against- , - S2 17 Cr. 611 (RWS)
CHRISTOPHER HOWARD, : AFFIDAVIT OF
JONATHAN JOSE
Defendant.

 

  

STATE OF NEW YORK _ )
: SS.
COUNTY OF NEW YORK )

DEFENDANT'S
EXHIBIT

    
 

JONATHAN JOSE, being duly sworn, deposes and says:
1. I make this affidavit in connection with the above-captioned case. I have personal

knowledge of the matters set forth below, except where stated to be upon information

and belief, and, as to those, I believe them to be true.

 
Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 28 of 29

4. I completely deny that, on August 17, 2014, or on any day or time, I went with Mr.
Howard in search of a man the government calls “Scraps;” I refute that I assisted

Mr. Howard locating “Scraps” or two other men. I have no knowledge -- or belief --

that Mr. Howard “opened fire on the men.”

   

the “MBG” or “YG.”! I do not know who “CW-2” is, but I never spoke to, let alone
told, anyone that Mr. Howard was responsible for any alleged shooting or that I
“assisted [him] in setting it up.” As stated above, I know nothing about the alleged
shooting and I affirm that I did not participate in it. In addition, I completely deny

that I allegedly told “CW-2” that I was “the person who told [Mr.] Howard where

Samuel was so that [Mr.] Howard could go there and shoot Samuel.” ae

7.

 

 

' Talso totally deny a similar falsehood Pee Re wry cari that “Jose, CW-2, ..., among others, were
members of MBG and YGz.”
~ Case 1:17-cr-00611-AT Document 480 Filed 05/06/19 Page 29 of 29

 

ee Jose

Sworn to before me this

| 2 day of February 2019

Notary. Sarre J

RICHARD B. oe
Notary Be suv. State of New York

No. 02 2115944950
Qualified in New York County ws? we
My Commission Expires October 19

 
